DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 23, 29, 31, and 34 – 37, in the reply filed on March 15, 2021 is acknowledged.  The traversal is on the ground(s) that none of the three cited prior art documents teach or suggest a masking tape comprising an elongate and unitary substrate having first and second opposing surfaces, a continuous first adhesive portion extending along the first surface and by around 60-80% across the width of the substrate from a first edge region thereof, and a second adhesive portion disposed on the second surface extending by around 20-40% across the width of the substrate whilst not overlapping the first adhesive portion disposed on the opposite surface of the substrate, wherein also an adhesive strength of the first adhesive portion is less than an adhesive strength of the second adhesive portion.  This is not found persuasive because the claims lack unity of invention as the claimed features do not make a contribution over the prior art of record as shown by the rejections made below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29, 31, and 34 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (GB 2 079 628 A) in view of Torgerson et al. (USPN 4,582,737).

Caspi discloses a tape for masking a surface to be painted (Figures; Page 1, lines 12 – 19), the tape comprising: an elongate and unitary substrate having a first surface and an opposed second surface (Figures; Page 1, lines 66 – 70); a first adhesive portion disposed on and extending partially across the first surface from a first edge region of the substrate (Page 1, lines 71 – 77 and 92 – 103); and a second adhesive portion disposed on the second surface and substantially not opposed to the first adhesive portion (Page 1, lines 71 – 77 and 92 – 103), such that the first and the second adhesive portions do not overlap (Page 1, lines 71 – 77 and 92 – 103), wherein: the first adhesive portion comprises a continuous layer of adhesive extending along the first edge region of the substrate (Page 1, lines 71 – 77 and 92 – 103), wherein the first adhesive portion and the second adhesive portion may have cover different widths of the first and second surfaces (Page 1, lines 71 – 77 and 92 – 103) as in claim 23. With respect claim 29, the second adhesive portion comprises a continuous layer of adhesive extending along a second edge region of the substrate, which is opposed, to the first edge region (Page 1, lines 71 – 77; Figures). Regarding claim 31, the second adhesive portion comprises a plurality of spaced apart adhesive portions (Page 1, lines 99 – 103).  For claim 35, the substrate comprises paper (Page 1, lines 66 – 70).  In claim 36, at least one of the first or the second adhesive portions comprise a rubber-based adhesive (Page 1, lines 71 – 75).  However, Caspi fails to disclose the first adhesive portion is disposed on around 60-80% of a width of the substrate, the second adhesive portion is disposed on around 20-40% of the width of the substrate, and an adhesive strength of the first adhesive portion is substantially less than an adhesive strength of the second adhesive portion, and the adhesive strength of the first adhesive portion is around 10-35N/100mm and the adhesive strength of the second adhesive portion is greater than around 35N/100mm.  

Torgerson et al. teach a tape for masking a surface to be painted (Column 1, lines 5 – 7) having first and second adhesive portions (Figure 2, #26 and 28), wherein an adhesive strength of the first adhesive portion is substantially less than an adhesive strength of the second adhesive portion (Column 2, line 58 to Column 3, line 5) for the purpose of not damaging the surfaces to which the adhesive tape is attached (Column 2, lines 63 – 66).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two adhesive layers with two different strengths in Caspi in order to not damage the surfaces to which the adhesive tape is attached as taught by Torgerson et al.

With regard to the limitation of “the first adhesive portion is disposed on around 60-80% of a width of the substrate, the second adhesive portion is disposed on around 20-40% of the width of the substrate”, Caspi clearly states wherein the first adhesive portion and the second adhesive portion may have cover different widths of the first and second surfaces (Page 1, lines 71 – 77 and 92 – 103). It would have been an obvious matter of design choice to change the shape of the first and second adhesive portions, since a modification would have involved a mere change in size of the width of the individual adhesive layers.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV).

With regard to the limitation of “the adhesive strength of the first adhesive portion is around 10-35N/100mm and the adhesive strength of the second adhesive portion is greater than around 35N/100mm”, Torgerson et al. teach a tape for masking a surface to be painted (Column 1, lines 5 – 7) having first and second adhesive portions (Figure 2, #26 and 28), wherein an adhesive strength of the first adhesive portion is substantially less than an adhesive strength of the second adhesive portion (Column 2, line 58 to Column 3, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the specific adhesive strengths since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Caspi (GB 2 079 628 A) in view of Torgerson et al. (USPN 4,582,737) as applied to claim 23 above, and further in view of Rothrum et al. (USPN 6,187,126).

Caspi, as modified with Torgerson, discloses the claimed invention except for a release layer located on the second adhesive portion.

Rothrum et al. teach a tape (Figures 4b) having a first adhesive portion disposed on and extending partially across the first surface from a first edge region of the substrate (Figure 4b, #96); and a second adhesive portion disposed on the second surface and substantially not opposed to the first adhesive portion (Figure 4b, #98), such that the first and the second adhesive portions do not overlap (Figure 4b, #96 and 98), wherein a release layer located on the second adhesive portion (Figure 4b, #100) for the purpose of protecting the adhesive prior to use (Column 19, lines 46 – 57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a release layer on the second adhesive portion in the modified Caspi in order to protect the adhesive prior to use as taught by Rothrum et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 31, 2021